DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
Response to Amendment of 4/6/2021 and Interview of 5/28/2021
3.         The present Office action is made in response to the amendments filed on 4/6/2020 and Interview of 5/28/2021. 
A) It is noted that in the amendment, applicant has added a new dependent claim, i.e., claim 24, into the application. There is not any claim being amended or canceled from the application. As newly-added, the pending claims are claims 1-7, 9-16, and 18-24 (Note that claims 8 and 17 were canceled in the amendment of 12/27/19).
A review of the newly-added claim has resulted that the scope of the new claim is similar to that recited in elected claims, see elected claims 2 and 4, thus, the newly-added claim is grouped into Group I, see the restriction as set forth in the office action of 2/24/2020. The Group I now comprises claims 1-4, 6, 9-14 and 24 which claims are examined in the present office action, and claims 5, 7, 15-16 and 18-23 of Group II have been withdrawn from 
B) Regarding to the Interview of 5/27/2021, it is noted that applicant’s arguments have been fully considered but they are not persuasive, see the copy of the Interview which was mailed to applicant on 5/28/2021.
Response to Arguments
4.         Applicant's arguments provided in the amendment, pages 8-14, have been fully considered and yielded the following conclusions.
A) Regarding to the rejection of claims 1-4, 6 and 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 10/7/2020, applicant’s arguments as provided in the amendment of 4/6/2021, pages 9-10, have been fully considered and are persuasive, thus the rejection of claims 1-4, 6 and 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is now withdrawn.
B) Regarding to the rejection of claims 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24 and 27-28 of copending Application No. 15/538,088 as set forth in the office action of 10/7/2020, applicant’s arguments provided in the amendment of 4/6/2021, pages 10-11, have been fully considered but they are not persuasive. Thus, the rejection of claims 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-25, 27-28 and 31, of copending Application No. 15/538,088 is maintained in the present office action.

C) Regarding to the rejection of claims 1-2, 6, and 9-12 under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Higashi et al (US Publication No. 2003/0054187), and the rejection of claims 3-4 and 13-14, now applied to claims 3-4, 13-14 and 24, under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Higashi et al as applied to claims 1 and 11 above, and further in view of Takase et al (US Patent No. 5,276,600) as set forth in the office action of 2/24/2020, applicant’s arguments provided in the amendment of 4/6/2021, pages , pages 11-14, and in the interview of 5/27/2021, have been considered but are not persuasive. Thus, the rejections of the claims based on applied art are maintained in the present office action.
C1) Regarding to the rejection of claims 1-2, 6, and 9-12 under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Higashi et al (US 
First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant is noted that the art of Higashi et al is sued in the rejection of the present claims is for the purpose of showing to one skilled in the art about the elastic modulus of an acrylic resin material. The examiner has not tried to bodily incorporate the structure of the optical element provided by Higashi et al, the secondary reference, into the structure of the optical element provided by Seki et al, the primary reference.
Second, applicant is respectfully invited to review the claims with claimed language as provided and the art used to reject the present claims. It is noted that the claim 1 recites that the elastic modulus of the optical film is from 300 to 1300 MPa. There is not any specific limitation(s)/feature(s) which is/are provided to connect the material which the elastic modulus of the optical film to that of the master film or any specific material of the optical film which 
C2) Regarding to the rejection of claims 3-4 and 13-14, now applied to claims 3-4, 13-14 and 24, under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Higashi et al as applied to claims 1 and 11 above, and further in view of Takase et al (US Patent No. 5,276,600), since applicant has not provided any specific arguments, thus there is not any specific response from the examiner. Further, the rejection of the mentioned claims is modified in the present office action.
Claim Objections
5.	Claim 6 is objected to because of the following informalities.  Appropriate correction is required.
Claim 6 recites the feature thereof “the spectral reflectance (for wavelengths from 350 nm to 800 nm) of the first micro concave-convex structure … 1.8%” on lines 2-4. 
The parenthesis marks for the terms “for wavelengths from 350 nm to 800 nm” (line 2) make the claim unclear regarding to the function of the master film. Should the parenthesis marks be removed, i.e., the terms thereof “(for wavelengths from 350 nm to 800 nm)” (line 2) be changed to --for wavelengths from 350 nm to 800 nm--?
Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.       Claims 1-4, 6, 9-10 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088, hereafter, Appl ‘088. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-4, 6, 9-10 and 24 are read from those recited in claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088, hereafter, Appl ‘088. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.       Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088, hereafter, Appl ‘088. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims are read from those recited in claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088, hereafter, Appl ‘088. 
In particular, features of claim 11 are read from claims 16-17, 19-21, 25 and 31 of Appl '088; features of claim 12 are read from claim 24 of Appl '088; and features of claims 13-14 are read from claims 27-28, respectively. See also claim 1 in which claim 16 is a dependent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
9.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.       Claims 1-2, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Higashi et al (US Publication No. 2003/0054187) (both of record).
Seki et al discloses an optical element and a method for making the optical element. The optical element and the method for making the optical element as described in paragraphs [0165]-[0241] and shown in figs. 1-8 comprises the following features:
a) Regarding to the features recited in present claim 1, the optical element as disclosed by Seki et al comprises the following features:
a1) an optical film (2) on one surface of which is formed a first micro concave-convex structure in which an average cycle of concavities and convexities is less than or equal to a visible light wavelength, see paragraph [0176], for example; 
a2) a master film (21) that covers the first micro concave-convex structure, wherein the master film is provided with a second micro concave-convex structure formed on a surface that faces the first micro concave-convex structure, the second micro concave-convex structure is made of a cured curing resin, and has a reverse shape of the first micro concave-convex 
a3) regarding to the feature that the master film is separable from the optical film, such feature is clear from the device provided by Seki et al that the master film (21) is separable from the optical film (2), see also figs. 3-4;
b) regarding to the thickness of the optical film (2) as recited in present claim 2, in paragraph [0175], Seki et al disclose that the thickness of the film (2) is from 0.5 µm to 200 µm which covers the range of 1 µm to 10 µm; and
c) regarding to the feature related to a spectral reflectance for wavelengths from 350 nm to 800 nm of the first micro concave-convex structure and the second micro concave-convex structure as recited in present claim 6, such feature is read from the optical film (2) and the master (21) provided by Seki et al for the similar materials, the pitch and the height of the optical elements.
It is noted that while Seki et al discloses that the material of the optical film can be epoxy resins, acrylic resins, urethane resins, … and cross-linking type liquid crystal resins”, see paragraph [0167]; however, Seki et al does not clearly disclose the elastic modulus of the optical film as recited in the present claim 1. However, a laminate comprises a plurality of optical layers attached to each other where in a layer made by acrylic resin having a flexural modulus in the range of 100 MPa to 1500 MPa is disclosed in the art as can be seen in the laminate provided by Higashi et al, see paragraph [0012], for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical element as provided by Seki et al by utilizing an optical layer/film made by acrylic resin 
Regarding to the method as claimed in present claims 11-12, such features are read from the description related to the method for making a master film and using the master film for forming an optical element as described in paragraphs [0199]-[0241] and figs. 2-8.
12.       Claims 3-4, 9-10, 13-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Higashi et al as applied to claims 1 and 11 above, and further in view of Takase et al (US Patent No. 5,276,600, of record).
It is noted that in the combined product provided by Seki et al and Higashi et al, while Seki et al discloses an optical element having an optical film (2) formed on an adherend (1) which is an optical component as applied to the feature related to the adherent recited in present claim 10, and a method for making such an optical element; however, Seki et al does not clearly state that an adhesive is used to attach the film on the adherend as recited in present claims 3, 9, and 13 wherein the adhesive has a thickness in the range of 2 µm to 50 µm as recited in present claims 4 and 14, and the total thickness of the optical film and the adhesive is in the range of 3 µm to 60 µm as recited in present claim 24. 
However, the use of an adhesive having a thickness in the range of 0.5 µm to 50 µm for attaching an optical film onto a surface of an adherend is known to one skilled in the art as can be seen in the optical element provided by Takase et al.  In particular, Takase et al discloses an optical element having a reflecting film (4), a base (8) and an adhesive (7) for adhering the reflecting film onto the base, see columns 3-4 and fig. 3. Regarding to the thickness of the 
Regarding to the feature that the total thickness of the optical film and the adhesive film is in the range of 3 µm to 60 µm as recited in claim 24, it is noted that since the thickness of the optical film as provided by Seki et al is in a range of 0.5 µm to 200 µm, and the thickness of the adhesive is in a range of 0.5 µm to 50 µm and preferably in a range of 1 µm to 20 µm is disclosed by Takase et al then a selection of a thickness of 10 µm, which is in the range of 0.5 µm to 200 µm, for the optical film, and a selection of a thickness of 3 µm, which is in a range of 0.5 µm to 50 µm and preferably in a range of 1 µm to 20 µm, for the adhesive by one skilled in the art will result an optical element having a total thickness of 13 µm which is inside the range of 3 µm to 60 µm as claimed.
Regarding to the feature related to the so-called “peeling away” of the master film as recited in present claim 9, such feature is read/disclosed by Seki et al as can be seen in paragraphs [0199]-[0201] and figs. 2-4.
s 1-2, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897, of record) in view of Nomura et al (US Publication No. 2012/0212825).
Seki et al discloses an optical element and a method for making the optical element. The optical element and the method for making the optical element as described in paragraphs [0165]-[0241] and shown in figs. 1-8 comprises the following features:
a) Regarding to the features recited in present claim 1, the optical element as disclosed by Seki et al comprises the following features:
a1) an optical film (2) on one surface of which is formed a first micro concave-convex structure in which an average cycle of concavities and convexities is less than or equal to a visible light wavelength, see paragraph [0176], for example; 
a2) a master film (21) that covers the first micro concave-convex structure, wherein the master film is provided with a second micro concave-convex structure formed on a surface that faces the first micro concave-convex structure, the second micro concave-convex structure is made of a cured curing resin, and has a reverse shape of the first micro concave-convex structure, and the optical film and the master film are separable from each other, see paragraphs [0199]-[0201] and figs. 2-4; and
a3) regarding to the feature that the master film is separable from the optical film, such feature is clear from the device provided by Seki et al that the master film (21) is separable from the optical film (2), see also figs. 3-4;

c) regarding to the feature related to a spectral reflectance for wavelengths from 350 nm to 800 nm of the first micro concave-convex structure and the second micro concave-convex structure as recited in present claim 6, such feature is read from the optical film (2) and the master (21) provided by Seki et al for the similar materials, the pitch and the height of the optical elements.
It is noted that while Seki et al discloses that the material of the optical film can be epoxy resins, acrylic resins, urethane resins, … and cross-linking type liquid crystal resins”, see paragraph [0167]; however, Seki et al does not clearly disclose the elastic modulus of the optical film as recited in the present claim 1. However, a laminate comprises a plurality of optical layers attached to each other where in a layer made by acrylic resin having a flexural modulus in the range of 1 MPa to 1200 MPa is disclosed in the art as can be seen in the laminate provided by Nomura et al. 
In particular, Nomura et al discloses an optical element (1) and a method for making an optical element. The optical element (1) comprises a base (2) and a concave-convex structure (3) formed on a surface of the base wherein the material used to make the structure (3) as an elastic modulus in a range of 1 MPa and 1200 MPa. Nomura et al also discloses the advantages of the range governing the elastic modulus of the concave-convex structure as can be seen in paragraphs [00750, [0167], …Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical element as provided by Seki et al 
Regarding to the method as claimed in present claims 11-12, such features are read from the description related to the method for making a master film and using the master film for forming an optical element as described in paragraphs [0199]-[0241] and figs. 2-8.
14.       Claims 3-4, 9-10, 13-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Nomura et al as applied to claims 1 and 11 above, and further in view of Takase et al (US Patent No. 5,276,600, of record).
It is noted that in the combined product provided by Seki et al and Nomura et al, while Seki et al discloses an optical element having an optical film (2) formed on an adherend (1) which is an optical component as applied to the feature related to the adherent recited in present claim 10, and a method for making such an optical element; however, Seki et al does not clearly state that an adhesive is used to attach the film on the adherend as recited in present claims 3, 9, and 13 wherein the adhesive has a thickness in the range of 2 µm to 50 µm as recited in present claims 4 and 14, and the total thickness of the optical film and the adhesive is in the range of 3 µm to 60 µm as recited in present claim 24. 
However, the use of an adhesive having a thickness in the range of 0.5 µm to 50 µm for attaching an optical film onto a surface of an adherend is known to one skilled in the art as can be seen in the optical element provided by Takase et al.  In particular, Takase et al discloses an optical element having a reflecting film (4), a base (8) and an adhesive (7) for adhering the reflecting film onto the base, see columns 3-4 and fig. 3. Regarding to the thickness of the 
Regarding to the feature that the total thickness of the optical film and the adhesive film is in the range of 3 µm to 60 µm as recited in claim 24, it is noted that since the thickness of the optical film as provided by Seki et al is in a range of 0.5 µm to 200 µm, and the thickness of the adhesive is in a range of 0.5 µm to 50 µm and preferably in a range of 1 µm to 20 µm is disclosed by Takase et al then a selection of a thickness of 10 µm, which is in the range of 0.5 µm to 200 µm, for the optical film, and a selection of a thickness of 3 µm, which is in a range of 0.5 µm to 50 µm and preferably in a range of 1 µm to 20 µm, for the adhesive by one skilled in the art will result an optical element having a total thickness of 13 µm which is inside the range of 3 µm to 60 µm as claimed.
Regarding to the feature related to the so-called “peeling away” of the master film as recited in present claim 9, such feature is read/disclosed by Seki et al as can be seen in paragraphs [0199]-[0201] and figs. 2-4.
Conclusion
15.       The US Publication Nos. 2012/0160560 and 2015/0158268 are cited as of interest in that each discloses an optical element having an optical film with a concave-convex structure formed on a surface, and a master film separated covering the surface with concave-convex structure of the optical film wherein the master film has a concave-convex structure which is a reverse shape of the concave-convex structure of the optical film.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872